Citation Nr: 1519230	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-24 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date prior to May 31, 2011, for the grant of service connection for degenerative disc disease of the lumbar spine (low back disability).

2.  Entitlement to an initial rating in excess of 10 percent for a low back disability.


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from April 2000 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to a higher initial rating for the service-connected low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's prior claims for a low back disability in April 2004 and September 2008; she was notified of her appellate rights but did not appeal, and no new and material evidence was received within one year of notice of the denials.
 
2.  After the last final denial, the first communication that may be construed as a claim for benefits was received by VA on May 31, 2011.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 31, 2011, for the grant of service connection for low back disability are not met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from downstream issues following the grant of service connection for a low back disability.  Once service connection is granted the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the Veteran was provided full notice prior to the adjudication of her service connection claim, including how to establish an effective date.  There is also no indication that any records remain outstanding that would help substantiate the claim for an earlier effective date.

The RO granted service connection for the Veteran's low back disability effective as of May 31, 2011, in an April 2012 rating decision.  She asserts that this award should be effective as of her initial claim for service connection in January 2004.

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

If new and material evidence other than service department records is received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  For a claim to reopen after a prior final disallowance, where new and material evidence is received after a final disallowance, the effective date will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), (r).

The RO denied the Veteran's initial claim for service connection for a low back disability in a June 2004 rating decision, based on a finding of no current disability.  The Veteran was notified of this denial in August 2004, but she did not submit a notice of disagreement or otherwise indicate an intent to appeal within one year.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200-20.302 (requirements for an appeal).

Additionally, no new and material evidence was received within one year of notice of the denial, so as to keep the prior claim pending.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); see also 38 C.F.R. §§ 3.156(b), 3.400(q)(1).  

In this regard, the claims file includes VA treatment records dated in May 2004.  Although they were associated with the claims file in May 2008, these records are considered to have been in VA's constructive possession as of the date of their creation.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The May 2004 treatment record noted a history of low back pain, although the Veteran was seeking treatment for unrelated symptoms at that time; no low back diagnosis was recorded.  

The June 2004 rating decision noted that the Veteran had been treated for low back symptoms in service, but no chronic residuals or current diagnosis were found during an April 2004 VA examination.  That examiner noted diagnoses of lumbar strain in service, that the Veteran had denied treatment for the back since discharge, and that she reported episodes of back discomfort.  Range of motion and other tests at that time were normal, and no x-rays were completed due to pregnancy.  The impression was lumbar strain by history with a normal physical exam.    

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the previously considered evidence, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The May 2004 VA treatment record showing complaints of back pain were not associated with the claims file at the time of the June 2004 rating decision.  The same report was noted in the report of an April 2004 VA examination that was in the record at that time of the 2004 denial.  In any event, new and material evidence was not received within a year of the June 2004 denial.  

As there was no appeal and no new and material evidence, the June 2004 rating decision (with notice in August 2004) became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

The Veteran attempted to reopen her claim in April 2008.  A VA examination was scheduled for August 2008, but the Veteran requested to have it rescheduled due to starting a new job and indicated that she would contact the RO at a later date.  In September 2008, the RO issued a rating decision denying the claim to reopen, along with notice of this denial and her appellate rights.  

The rating decision indicated that the Veteran had failed to appear for the examination and VA treatment records did not show any complaints or treatment for the low back; therefore, the claim was not reopened.  In December 2008, the RO sent a letter to the Veteran acknowledging her previous request to reschedule the VA examination, but stated that her claim had been denied due to notice from the VA Medical Center (VAMC) that she had failed to appear for an examination.  The RO explained that the prior request to reschedule was insufficient to reopen the claim or provide her a new VA examination at that time.  The RO also instructed the Veteran to notify the RO within one year if she was now requesting a new examination; she did not do so.  

Additionally, there was no communication or evidence indicating an intent to dispute or appeal from the denial, and no new and material evidence was received within one year of notice of the September 2008 RO denial.  As such, the denial became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

The next communication or claim was received by VA on May 31, 2011, which led to the grant of service connection for the Veteran's low back disability.  This grant was based, in part, on a March 2012 VA examination and opinion that the Veteran had a current diagnosis of degenerative disc disease of the lumbar spine, as shown by VA and private imaging studies in 2011 and 2012, and that this disability was at least as likely as not related to her complaints in service and since.

The effective date of service connection is assigned based on the date that the application or claim upon which service connection was eventually awarded was received by VA.  See 38 C.F.R. § 3.400.  

In this case, the previous denials of the Veteran's claims became final, and the claim upon which service connection was granted was received on May 31, 2011.  Therefore, the preponderance of the evidence is against an effective date prior to May 31, 2011; the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. §§ 5107, 5110, 7105; 38 C.F.R. §§ 3.102, 3.400. 





ORDER

Entitlement to an effective date prior to May 31, 2011, for the grant of service connection for low back disability is denied.


REMAND

The Veteran was last afforded a VA examination for her low back in March 2012, and the examiner did not adequately address the impact of flare-ups on her range of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Veteran and other witnesses described her impairment during flare-ups via statements in 2011 and 2012.  She has also indicated that her pain is constantly progressing, including in August 2013.  As such, the current medical evidence is inadequate for adjudication.  

The Veteran previously identified private treatment for the back in July 2011, and records of treatment for the back and other conditions were obtained from that provider through January 2012.  It is unclear if she has received VA or private treatment for the back since that time, but she may identify any such treatment upon remand, and either provide the records or complete a release for VA to obtain them. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a new VA examination to determine the current severity of her low back disability, including any needed testing and review of the entire claims file.  

The examiner should respond to the following:

Measure and record all subjective and objective manifestations of the Veteran's low back disability.

Provide an opinion (in degrees) of the additional limitation of motion due to pain, weakness, fatigue, incoordination, or other factors during flare-ups from the Veteran's low back disability.  This information is required by VA regulations as interpreted by courts.  

If the examiner is unable to provide a response without resorting to mere speculation, reasons for this inability should be provided.  The examiner is advised that the Veteran and other lay witnesses are competent to report observable symptoms, including but not limited to limitations during flare-ups, and these reports must be considered in formulating an opinion.  

If the examiner rejects the Veteran's lay reports, a reason must be provided; this cannot be due solely to a lack of medical documentation, although this may be considered with the other available evidence.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


